Citation Nr: 0004421	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-07 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals, status post prostate cancer, currently evaluated 
as 20 percent disabling, to include whether the rating 
reduction from 100 to 20 percent disabling, effective April 
1, 1998 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to February 
1953, and from April 1953 to July 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reduced the veteran's disability 
rating for service-connected prostate cancer from 100 to 20 
percent disabling.

In a VA Form 21- 4138  received in March 1998, the veteran 
raised the issue of entitlement to an earlier effective date 
for individual unemployability benefits.  This issue is 
referred to the RO for appropriate action.  The veteran, 
through his representative, in his March 1999 informal 
hearing presentation, raised the issue of entitlement to 
special monthly compensation based upon the loss of use of a 
creative organ secondary to his service-connected residuals, 
status post prostate cancer.  This issue is also referred to 
VARO for appropriate action.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals, status post prostate cancer, are 
productive of frequency of urination approximately 9 times 
per day and 3 to 4 times at night.

3.  The veteran's residuals, status post prostate cancer, are 
not manifested by obstructed voiding, or voiding dysfunction 
requiring the wearing of absorbent material.

4.  The veteran completed radiation therapy in November 1996, 
with no recurrence or metastasis shown on mandatory VA 
examination in August 1997.


CONCLUSIONS OF LAW

1.  Manifestations of the veteran's residuals, status post 
prostate cancer, are no more than 20 percent disabling.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7528 (1999).

2.  The criteria for restoration of the 100 percent rating 
for residuals of status post prostate cancer, reduced to 20 
percent disabling, effective April 1, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.105(e), 3.343, 4.115a, 4.115b Diagnostic Code 7528 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service-connected 
residuals, status post prostate cancer within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  In addition, the facts 
relevant to the issue on appeal have been properly developed 
and the statutory obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

VA treatment records reveal that the appellant was seen in 
November 1995 for complaints of a 3 month history of erectile 
dysfunction.  The impression was of erectile dysfunction-
organic.  He was referred to the impotence clinic, to be 
followed in GU (genitourinary) in 2 weeks.  PSA (prostate 
specific antigens) were increased in March 1996, and again in 
April 1996.  The impression was of cancer of the prostate in 
April 1996.  RRP (radical retropubic prostatectomy) versus XRT 
(radiation therapy) was discussed.  A May 1996 assessment 
indicated that the veteran was felt to be at minimally 
increased risk of cardiopulmonary complications due to his 
known mild to minimal coronary artery disease and diabetes.  
The veteran decided to "wait" regarding treatment 
intervention for his prostate cancer.  

A VA hospitalization report for a period of admission in 
August 1996 indicated that the veteran was seen by Social Work 
Service prior to radiation therapy.  He had a CT scan of his 
prostate for localization of the cancer.  

Private treatment records from Self Memorial Hospital division 
of radiation therapy, dated from August 1996 to October 1996, 
were submitted, which indicated that the veteran received 
radiation treatment.  

An October 1996 VA treatment entry reported that the veteran 
had begun radiation therapy and had 9 more treatments to take.  
A November 1996 entry reported that he had done well with XRT, 
although he noted some rectal bleeding and diarrhea which was 
clearing.

The veteran was granted entitlement to service connection for 
prostate cancer secondary to exposure to ionizing radiation, 
evaluated as 100 percent disabling effective November 7, 1996, 
in a January 1997 VARO rating decision.  

A VA examination was conducted in August 1997.  The veteran 
reported a history of radiation therapy from August 1996 to 
November 1996.  The only complication since the radiation 
therapy that he related was impotence for which he received an 
erection pump.  He had not yet used the erection pump so he 
did not know whether it would be effective.  He complained of 
frequency of urination with approximately 9 to 10 urinations 
during the day and 3 to 4 at night.  He denied dysuria, 
hesitancy or incontinency.  He denied the need for 
catheterization, and reported that he was on no medications 
for his prostate.  The examiner assessed prostate cancer with 
impotence secondary to radiation therapy.

VARO proposed to reduce the veteran's 100 percent disability 
evaluation for service-connected prostate cancer from 100 to 
20 percent disabling in an August 1997 rating decision; and 
subsequently reduced the veteran's disability rating from 100 
to 20 percent disabling in a January 1998 rating decision, 
effective April 1, 1998.  

VA treatment records, dated from January 1997 to January 1998, 
reported that the veteran was followed for various physical 
and psychiatric complaints.  A March 1997 VA treatment entry 
reported that the veteran was "doing well."   He still had 
intermittent problems with soft stools, but had no more blood 
in his stool.  His prostate was normal in size, shape and 
consistency.  An August 1997 entry reported that he complained 
of erectile dysfunction for one year after radiation for 
prostate cancer.  The examiner observed left induration of the 
penile base with possible fibrosis and 2 by 3 cm nodule.  The 
left testis was small and soft.  Testosterone levels were 
checked and found to be 260, but it was noted that the 
appellant was not a candidate for replacement therapy.  He was 
to return in 6 months with PSA.  He complained of episodes of 
incontinence and diarrhea related to radiation therapy for 
cancer of the prostate in November 1997.  The examiner noted 
that he was coping adequately.  He was treated with Muse 
urethral suppository in December 1997.  He complained of 
nocturia 3 to 4 times with frequency, urgency and intermittent 
incontinence usually of a very small amount.  He also 
complained of fecal incontinence and impotence.  Urodynamics 
were scheduled.  It was noted that urinary incontinence may be 
secondary to numerous anticholinergic medication.  Testing was 
desired to rule out detrusor hyporeflexivity.  Urodynamics 
were essentially normal.  In February 1998, the appellant 
complained of nocturia, urgency and urge incontinency.  Exam 
revealed a medium prostate that was smooth without nodules.  

The veteran's residuals, status post prostate cancer, have 
been assigned a 20 percent schedular evaluation pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7528 (1999).  Following 
cessation of surgical, x-ray, antineoplastic chemotherapy or 
other therapeutic procedure, malignant neoplasms of the 
genitourinary system are rated as residuals of renal or 
voiding dysfunction, whichever is predominant, if there has 
been no local reoccurrence or metastasis.  38 C.F.R. § 
4.115b, Diagnostic Code 7528 (1999).  Voiding dysfunction is 
rated based upon the particular condition such as urine 
leakage, frequency, or obstructed voiding.  A 20 percent 
disability rating is warranted for urine leakage requiring 
the wearing of absorbent material which must be changed less 
than 2 times per day; a 40 percent disability rating is 
warranted for urine leakage requiring the wearing of 
absorbent material which must be changed 2 to 4 times per 
day; a 60 percent disability rating is warranted for urine 
leakage requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day.  38 C.F.R. § 4.115a (1999).

Urinary frequency calls for a 20 percent disability rating 
for daytime voiding intervals between one and two hours, or 
awakening to void three to four times per night; and a 40 
percent disability rating for daytime voiding intervals less 
than one hour, or; awakening to void five or more times per 
night.  38 C.F.R. § 4.115a (1999).

The Board will first address the matter of the propriety of 
the rating reduction from 100 to 20 percent, effective from 
April 1, 1998.  Generally, when reduction in the evaluation 
of a service-connected disability or employability status is 
contemplated and the lower evaluation would result in a 
reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor.  The beneficiary must be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (1999).

In the case at hand, a mandatory VA examination following 
cessation of radiation therapy for prostate cancer was 
conducted in August 1997, with no recurrence of malignancy 
indicated.  VARO notified the veteran of its proposal to 
reduce his service-connected evaluation in October 1997.  He 
was informed that he had 60 days from the date of the 
notification letter in which to submit additional evidence 
before the proposed reduction would be implemented, and that 
he could request a hearing.  The record reflects that, 
following notification to the veteran, no additional medical 
evidence was submitted.  In January 1998, VARO confirmed the 
proposed reduction, effective April 1, 1998.  

The provisions of subsections (a) and (b) of 38 C.F.R. § 
3.344 articulate specific procedural requirements for the 
reduction of established and stable disability evaluations, 
which apply only to cases where the rating is in effect for 
five years or more.  In the case of disability ratings which 
have existed for less than five years, such protection 
specifically does not apply.  38 C.F.R. § 3.344(c) (1999).

In this case, the veteran's 100 percent evaluation for 
prostate cancer was established in January 1997, effective 
from November 6, 1996.  The proposed reduction to 20 percent 
was initiated in a rating determination dated in August 1997, 
following mandatory VA examination, and confirmed by a rating 
decision dated in January 1998, effective April 1, 1998.  As 
the veteran's 100 percent rating was not in effect for more 
than five years at the time of VARO's decision to reduce it 
to 20 percent, it is not entitled to the special procedural 
requirements of 38 C.F.R. § 3.344.  Further, no recurrence or 
metastasis of prostate cancer was shown at the time of his 
August 1997 VA examination, conducted approximately 9 months 
after completion of radiation therapy.  Thus, the sole issue 
presently before the Board is whether the veteran has 
manifestations of his service-connected prostate cancer so as 
to warrant a disability rating greater than 20 percent.

The August 1997 VA examination revealed that the veteran was 
no longer receiving radiation therapy and merely reported 
frequency of urination with 9 to 10 urinations during the day 
and 3 to 4 at night.  He did not report daytime voiding 
intervals of less than 1 hour or nighttime voiding of 5 or 
more times.  He also denied dysuria, hesitancy or 
incontinence.  Although the veteran did indicate some 
intermittent urinary incontinence, it was described as a very 
small amount.  Subsequent treatment records likewise 
described urinary frequency with nighttime voiding of 3 to 4 
times and very little urinary incontinence.  There was no 
indication that there was any need for absorbent material.  
Accordingly, a higher rating than the 20 percent currently in 
effect was not warranted. 

The Board concludes that no more than a 20 percent disability 
rating is warranted for the veteran's service-connected 
residuals, status post prostate cancer. 


ORDER

Increased rating for prostate disability is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

